Per Curiam. This claim, arising out of the death of a volunteer fireman, allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act), Ill. Rev. Stat., Ch. 48, Sec. 281 et seq., 1975. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s Office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at hearings on May 11,1977 and November 8,1977, the Court finds that: 1. The Claimant, Josephine Klein, is the widow and designated beneficiary of the deceased volunteer fireman, Walter V. Klein. 2. The decedent, Walter V. Klein, age 71, was a volunteer fireman employed by the Carlin ville Fire Department and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on July 9, 1976. 3. On said date, at approximately 11:30 p.m., firefighter Klein was summoned from his home, by a fire department telephone alarm call, to a fire call at a residence at 635 N. Charles Street, Carlin ville, approximately two blocks from his home. He responded in his car for a part of the distance, approximately one block, and on foot for the remainder of the distance to the front door of the residence. He was the first fireman to the door of the residence and learned that the call was a “false alarm.” He alerted other firemen arriving at the scene of the “false alarm,” stopped the pumper truck from connecting to a nearby fire hydrant, and returned to his automobile to drive to the Carlin ville Fire Department fire house for the purpose of reporting his response to the alarm. As he drove towards the fire station, firefighter Klein was stricken with a heart attack, and his car crashed into the front of a drug store. Immediately after the crash, he was found unconscious, slumped behind the wheel, wearing his fire department boots with his fire coat, helmet, and gloves on the front seat. He was taken by the fire department to Carlin ville Area Hospital, where he was pronounced dead on arrival at 11:50 p.m. the same night. The coroner’s certificate of death states the immediate cause of death as “severe occlusive calcific atherosclerosis, instant,” due to or as a consequence of “coronary arteries with a recent occluding thrombus in the left coronary artery,” and another significant condition is recited as “while in performance of his duty as Carlin ville fireman.” The evidence presented indicates that firefighter Klein’s death was caused and precipitated by the active performance of the duties required of him as a member of the Carlin ville Fire Department. 4. Firefighter Klein was killed in the line of duty as defined in Section 2(e) of the Act. 5. The proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $20,000.00 be awarded to Josephine Klein, as widow and designated beneficiary of the deceased volunteer fireman, Walter V. Klein.